UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22437 Guggenheim Build America Bonds Managed Duration Trust (Exact name of registrant as specified in charter) 227 West Monroe Street, Chicago, IL 60606 (Address of principal executive offices) (Zip code) Amy J. Lee 227 West Monroe Street, Chicago, IL 60606 (Name and address of agent for service) Registrant’s telephone number, including area code:(312) 827-0100 Date of fiscal year end: May 31 Date of reporting period: June 1, 2015 – August 31, 2015 Item 1. Schedule of Investments. Attached hereto. Guggenheim Build America Bonds Managed Duration Trust SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2015 Shares Value COMMON STOCKS†† - 0.0%** Communications - 0.0%** Cengage Learning Acquisitions, Inc.* $ Basic Materials - 0.0%** Mirabela Nickel Ltd.* Total Common Stocks (Cost $196,350) PREFERRED STOCKS† - 1.2% Industrial - 1.2% Seaspan Corp. 9.50%1,2 Financial - 0.0%** WhiteHorse II Ltd. due 06/15/17*,†††,2,3,4,5,6 20 GSC Partners CDO Fund V Ltd. due 11/20/16*,†††,3,4,5,6 – Total Financial 20 Total Preferred Stocks (Cost $5,020,709) Face Amount Value MONEY MARKET FUND† - 0.3% Dreyfus Treasury Prime Cash Management Institutional Shares $ Total Money Market Fund (Cost $1,052,170) Face Amount Value MUNICIPAL BONDS†† - 111.0% California -23.0% Los Angeles, California, Department of Water & Power Revenue, Taxable Build America Bonds7 7.00% due 07/01/41 7.00% due 07/01/41 Santa Ana Unified School District, California, General Obligation Bonds, Federal Taxable Build America Bonds7 7.10% due 08/01/40 6.80% due 08/01/30 California, General Obligation Bonds, Various Purpose, Taxable Build America Bonds7 7.70% due 11/01/30 Oakland Unified School District, County of Alameda, California, Taxable General Obligation Bonds, Election of 2006, Qualified School Construction Bonds, Series 2012B 6.88% due 08/01/332 Face Amount Value MUNICIPAL BONDS†† - 111.0% (continued) California -23.0% (continued) Long Beach Unified School District, California, Qualified School Construction Bonds, Federally Taxable, Election of 2008, General Obligation Bonds 5.91% due 08/01/25 $ $ Riverside Community College District, Riverside County, California, Election of 2004 General Obligation Bonds, Taxable Build America Bonds7 7.02% due 08/01/40 Metropolitan Water District, Southern California, Water Revenue Bonds, 2010 Authorization, Taxable Build America Bonds7 6.95% due 07/01/40 Sonoma Valley Unified School District, General Obligation, Federally Taxable Bonds 7.12% due 08/01/282 Culver City Redevelopment Agency, California, Taxable Tax Allocation Bonds, Culver City Redevelopment Project 8.00% due 11/01/20 Monrovia Unified School District, Los Angeles County, California, Election of 2006 General Obligation Bonds, Build America Bonds, Federally Taxable7 7.25% due 08/01/282 Cypress Elementary School District (Orange County, California), General Obligation Bonds, Direct Pay Qualified School Construction Bonds, 2008 Election 6.65% due 08/01/252 6.05% due 08/01/212 Placentia-Yorba Linda Unified School District (Orange County, California), General Obligation Bonds, Federally Taxable Direct-Pay Qualified School Construction Bonds, Election of 2008 5.40% due 02/01/262 Guggenheim Build America Bonds Managed Duration Trust SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2015 Face Amount Value MUNICIPAL BONDS†† - 111.0% (continued) California -23.0% (continued) Alhambra Unified School District, Elementary Schools Improvement District, Los Angeles County, California, Election of 2008 General Obligation Bonds, Federally Taxable 6.70% due 02/01/262 $ $ Total California Illinois -11.5% Northern Illinois University, Auxiliary Facilities System Revenue Bonds, Build America Program, Taxable7 8.15% due 04/01/41 7.95% due 04/01/352 Chicago, Illinois, Second Lien Wastewater Transmission Revenue Project Bonds, Taxable Build America Bonds7 6.90% due 01/01/40 Illinois, General Obligation Bonds, Taxable Build America Bonds7 7.35% due 07/01/35 City of Chicago Illinois General Obligation Unlimited 6.26% due 01/01/40 5.43% due 01/01/42 Chicago, Illinois, Board of Education, Unlimited Tax General Obligation Bonds, Dedicated Revenues, Taxable Build America Bonds7 6.52% due 12/01/402 County of Cook Illinois General Obligation Unlimited 6.23% due 11/15/342 Southwestern Illinois, Development Authority, Taxable Local Government, Program Revenue Bonds, Flood Prevention District Council Project, Recovery Zone Economic Development Bonds 7.23% due 10/15/352 Chicago, Illinois, Second Lien Water Revenue Bonds, Taxable Build America Bonds7 6.74% due 11/01/402 Southwestern Illinois, Development Authority, Taxable Local Government, Program Revenue Bonds, Flood Prevention District Project, Build America Bonds7 7.03% due 04/15/322 Face Amount Value MUNICIPAL BONDS†† - 111.0% (continued) Illinois -11.5% (continued) State of Illinois General Obligation Unlimited 6.63% due 02/01/35 $ $ 6.73% due 04/01/35 Total Illinois Washington -10.1% Washington State University, Housing and Dining System Revenue Bonds, Taxable Build America Bonds7 7.40% due 04/01/41 7.10% due 04/01/32 Public Hospital District No. 1, King County, Washington, Valley Medical Center, Hospital Facilities Revenue Bonds 8.00% due 06/15/402 Washington State Convention Center Public Facilities District, Lodging Tax Bonds, Taxable Build America Bonds7 6.79% due 07/01/40 Central Washington University, System Revenue Bonds, 2010, Taxable Build America Bonds7 6.50% due 05/01/302 Anacortes, Washington, Utility System Improvement Revenue Bonds, Build America Bonds7 6.48% due 12/01/30 Auburn, Washington, Utility System Revenue Bonds, Taxable Build America Bonds7 6.40% due 12/01/302 Total Washington New Jersey -6.3% New Jersey Turnpike Authority Revenue Bonds 7.10% due 01/01/41 Camden County Improvement Authority, Camden County, New Jersey, Lease Revenue Bonds, Cooper Medical School of Rowan University Project 7.75% due 07/01/342 7.85% due 07/01/352 Total New Jersey Indiana -6.2% Noblesville Multi-School Building Corporation, Hamilton County, Indiana, Taxable Unlimited Ad Valorem Property Tax First Mortgage Bonds, Build America Bonds7 6.50% due 07/15/30 Guggenheim Build America Bonds Managed Duration Trust SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2015 Face Amount Value MUNICIPAL BONDS†† - 111.0% (continued) Indiana -6.2% (continued) Evansville-Vanderburgh Independent School Building Corporation, Unlimited Taxable Ad Valorem Property Tax First Mortgage Bonds 6.50% due 01/15/302 $ $ Knox County, Indiana, Good Samaritan Hospital Project, Taxable Economic Development Revenue Bonds, Qualified Energy Conservation Bonds - Direct Payment, Series 2012B 5.90% due 04/01/342 Total Indiana Texas -6.1% Dallas, Texas, Convention Center Hotel Development Corporation, Hotel Revenue Bonds, Taxable Build America Bonds7 7.09% due 01/01/422 El Paso, Texas, Combination Tax and Revenue Certification of Obligation, Taxable Build America Bonds7 6.70% due 08/15/362 Total Texas New York -6.1% Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Taxable Build America Bonds7 6.55% due 11/15/31 7.13% due 11/15/30 Westchester County Health Care Corporation, Revenue Bonds, Taxable Build America Bonds7 8.57% due 11/01/40 Total New York Michigan -5.7% Detroit, Michigan, School District, School Building and Site Bonds, Unlimited Tax General Obligation Bonds, Taxable Build America Bonds,7 6.85% due 05/01/402 Whitehall District Schools, Muskegon County, Michigan, 2010 School Building and Site Bonds, General Obligation, Unlimited Tax Bonds, Taxable Qualified School Construction Bonds 6.10% due 05/01/262 6.50% due 05/01/292 Face Amount Value MUNICIPAL BONDS†† - 111.0% (continued) Michigan -5.7% (continued) Fraser Public School District, Macomb County, Michigan, General Obligation Federally Taxable School Construction Bonds, 2011 School Building and Site Bonds 6.05% due 05/01/262 $ $ Detroit City School District General Obligation Unlimited 7.75% due 05/01/392 Detroit, Michigan, School District, School Building and Site Bonds, Unlimited Tax General Obligation Bonds, Taxable Qualified School Construction Bonds 6.65% due 05/01/292 City of Detroit Michigan Water Supply System Revenue Revenue Bonds 5.00% due 07/01/41 Oakridge, Michigan, Public Schools, Unlimited Tax General Obligation Bonds 6.75% due 05/01/262 Comstock Park Public Schools, Kent County, Michigan, 2011 School Building and Site Bonds, General Obligation - Unlimited Tax, Federally Taxable - Qualified School Construction Bonds - Direct Payment 6.30% due 05/01/262 Total Michigan Florida -4.2% County of Miami-Dade Florida Transit System Revenue Bonds 6.91% due 07/01/392 Orlando, Florida, Community Redevelopment Agency, Taxable Tax Increment Revenue Build America Bonds7 7.78% due 09/01/40 Total Florida Pennsylvania -4.2% Pittsburgh, Pennsylvania, School District, Taxable Qualified School Construction Bonds 6.85% due 09/01/292 Lebanon, Pennsylvania, Sewer Revenue Bonds, Taxable Build America Bonds7 7.14% due 12/15/352 Guggenheim Build America Bonds Managed Duration Trust SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2015 Face Amount Value MUNICIPAL BONDS†† - 111.0% (continued) Pennsylvania -4.2% (continued) School District of Philadelphia, Pennsylvania, General Obligation Bonds, Series 2011A, Qualified School Construction Bonds - (Federally Taxable - Direct Subsidy) 6.00% due 09/01/30 $ $ Total Pennsylvania West Virginia -3.6% State of West Virginia, Higher Education Policy Commission, Revenue Bonds, Federally Taxable Build America Bonds 20107 7.65% due 04/01/40 Ohio -3.3% American Municipal Power, Inc., Combined Hydroelectric Projects Revenue Bonds, New Clean Renewable Energy Bonds 7.33% due 02/15/28 Madison Local School District, Richland County, Ohio, School Improvement, Taxable Qualified School Construction Bonds 6.65% due 12/01/292 Cuyahoga County, Ohio, Hospital Revenue Bonds, The Metrohealth System, Build America Bonds, Taxable7 8.22% due 02/15/402 Toronto City School District, Ohio, Qualified School Construction Bonds General Obligation Bonds 7.00% due 12/01/28 Total Ohio Colorado -3.0% Colorado, Building Excellent Schools Today, Certificates of Participation, Taxable Build America Bonds7 7.02% due 03/15/312 Face Amount Value MUNICIPAL BONDS†† - 111.0% (continued) Colorado -3.0% (continued) Colorado, Building Excellent Schools Today, Certificates of Participation, Taxable Qualified School Construction 6.82% due 03/15/28 $ $ Total Colorado Vermont -2.8% Vermont State Colleges, Revenue Bonds, Taxable Build America Bonds7 7.21% due 07/01/402 6.10% due 07/01/252 Total Vermont Alabama -2.7% Alabama State University, General Tuition and Fee Revenue Bonds, Taxable Direct-Pay Build America Bonds7 7.20% due 09/01/382 7.10% due 09/01/352 7.25% due 09/01/402 Total Alabama Nevada -2.7% Nevada System of Higher Education University, Revenue Bonds, Build America Bonds7 7.90% due 07/01/40 7.60% due 07/01/30 Clark County, Nevada, Airport Revenue Bonds, Build America Bonds7 6.88% due 07/01/422 Las Vegas Valley Water District, Nevada, Limited Tax General Obligation Water Bonds, Taxable Build America Bonds7 7.10% due 06/01/392 Total Nevada Louisiana -2.4% Orleans Parish, School Board of the Parish of Orleans, Louisiana 4.40% due 02/01/212 Tangipahoa Parish Hospital Service District No. 1, Louisiana, Taxable Hospital Revenue Bonds, North Oaks Health System Project, Build America Bonds7 7.20% due 02/01/422 Total Louisiana Mississippi -2.0% Medical Center Educational Building Corporation, Taxable Build America Bonds, University of Mississippi Medical Center Facilities Expansion and Renovation Project7 6.84% due 06/01/352 Guggenheim Build America Bonds Managed Duration Trust SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2015 Face Amount Value MUNICIPAL BONDS†† - 111.0% (continued) Mississippi -2.0% (continued) Mississippi, Hospital Equipment and Facilities Authority, Taxable Build America Revenue Bonds, Forrest County General Hospital Project7 7.27% due 01/01/32 $ $ 7.39% due 01/01/40 Total Mississippi South Carolina -1.6% Horry County, South Carolina, Taxable Airport Revenue Bonds, Recovery Zone Economic Development Bonds 7.33% due 07/01/402 Georgia -1.4% Georgia Municipal Association, Inc., Certificates of Participation, DeKalb County Public Schools Project 5.21% due 12/01/222 South Dakota -0.9% Pierre, South Dakota, Taxable Electric Revenue Bonds, Recovery Zone Economic Development Bonds 7.50% due 12/15/40 Minnesota -0.9% St. Paul Housing & Redevelopment Authority, Federally Taxable Revenue Bonds 7.25% due 02/01/352 7.50% due 02/01/402 Total Minnesota Puerto Rico -0.3% Puerto Rico Electric Power Authority Revenue Bonds 5.25% due 07/01/32 0.71% due 07/01/293 Total Puerto Rico Total Municipal Bonds (Cost $379,123,629) ASSET BACKED SECURITIES†† - 8.0% Collateralized Loan Obligations -6.0% Churchill Financial Cayman Ltd. 2007-1A, 1.53% due 07/10/192,3,6 2007-1A, 8.37% due 07/10/192,6 2007-1A, 2.88% due 07/10/192,3,6 KVK CLO Ltd. 2014-3A, 2.39% due 10/15/263,6 2014-3A, 3.29% due 10/15/263,6 Face Amount Value ASSET BACKED SECURITIES†† - 8.0% (continued) Collateralized Loan Obligations -6.0% (continued) THL Credit Wind River 2014-2 CLO Ltd. 2014-2A, 2.49% due 07/15/263,6 $ $ 2014-2A, 3.49% due 07/15/263,6 KKR Financial CLO 2007-1 Ltd. 2007-1A, 5.32% due 05/15/213,6 2007-1A, 2.57% due 05/15/212,3,6 Anchorage Capital CLO 2012-1 Ltd. 2012-1A, 2.80% due 01/13/252,3,6 Atlas Senior Loan Fund IV Ltd. 2014-2A, 3.02% due 02/17/262,3,6 Eastland CLO Ltd. 2007-1A, 0.63% due 05/01/222,3,6 Marathon CLO VII Ltd. 2014-7A, 3.79% due 10/28/253,6 Neuberger Berman CLO XV 2013-15A, 3.14% due 10/15/253,6 Silver Spring CLO Ltd. 2014-1A, 2.34% due 10/15/263,6 MCF CLO I LLC 2013-1A, 6.04% due 04/20/233,6 Gramercy Park CLO Ltd. 2014-1AR, 4.32% due 07/17/232,3,6 2012-1A, due 07/17/235,6 CIFC Funding 2012-I Ltd. 2014-1AR, 3.37% due 08/14/243,6 TICP CLO II Ltd. 2014-2A, 3.28% due 07/20/263,6 Cratos CLO Ltd. 2007-1A, 1.43% due 05/19/212,3,6 Regatta V Funding Ltd. 2014-1A, 3.45% due 10/25/263,6 Monroe Capital CLO 2014-1 Ltd. 2014-1A, 3.85% due 10/22/263,6 Race Point V CLO Ltd. 2014-5AR, 4.03% due 12/15/223,6 Guggenheim Build America Bonds Managed Duration Trust SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2015 Face Amount Value ASSET BACKED SECURITIES†† - 8.0% (continued) Collateralized Loan Obligations -6.0% (continued) Venture XII CLO Ltd. 2013-12A, 3.83% due 02/28/243,6 $ $ ALM VII R-2 Ltd. 2013-7R2A, 3.74% due 04/24/243,6 CIFC Funding 2014-II Ltd. 2014-2A, 3.18% due 05/26/263,6 Oaktree EIF II Series A2 Ltd. 2014-A2, 3.52% due 11/17/253,6 Fortress Credit Opportunities V CLO Ltd. 2014-5A, 3.83% due 10/15/263,6 Battalion Clo 2007-I Ltd. 2007-1A, 2.42% due 07/14/223,6 Blue Hill CLO Ltd. 2013-1A, 3.28% due 01/15/263,6 Ocean Trails CLO IV 2013-4A, 3.31% due 08/13/253,6 Black Diamond CLO 2005-2 Delaware Corp. 2005-2A, 2.08% due 01/07/183,6 ALM VII R Ltd. 2013-7RA, 3.74% due 04/24/243,6 Golub Capital Partners CLO 21M Ltd. 2014-21A, 3.59% due 10/25/263,6 NewStar Commercial Loan Funding 2013-1 LLC 2013-1A, 4.83% due 09/20/233,6 Greywolf CLO III Ltd. 2014-1A, 3.14% due 04/22/263,6 NewStar Arlington Senior Loan Program LLC 2014-1A, 3.59% due 07/25/253,6 GoldenTree Loan Opportunities III Ltd. 2007-3A, 3.50% due 05/01/223,6 Cerberus Onshore II CLO LLC 2014-1A, 4.29% due 10/15/233,6 Golub Capital Partners CLO 18 Ltd. 2014-18A, 4.30% due 04/25/262,3,6 Face Amount Value ASSET BACKED SECURITIES†† - 8.0% (continued) Collateralized Loan Obligations -6.0% (continued) Mountain Hawk I CLO Ltd. 2013-1A, 3.00% due 01/20/243,6 $ $ WhiteHorse VIII Ltd. 2014-1A, 3.04% due 05/01/263,6 Rockwall CDO II Ltd. 2007-1A, 0.85% due 08/01/243,6 Mountain Hawk II CLO Ltd. 2013-2A, 3.44% due 07/22/243,6 Regatta Funding Ltd. 2007-1X, 3.58% due 06/15/203 Gallatin CLO VII 2014-1 Ltd. 2014-1A, 4.04% due 07/15/232,3,6 Katonah IX CLO Ltd. 2006-9A, 1.02% due 01/25/192,3,6 CIFC Funding 2007-I Ltd. 2007-1A, 1.81% due 05/10/213,6 CIFC Funding 2013-II Ltd. 2013-2A, 3.88% due 04/21/253,6 Carlyle Global Market Strategies CLO 2012-3 Ltd. 2012-3A, due 10/04/242,5,6 Finn Square CLO Ltd. 2012-1A, due 12/24/235,6 Atlas Senior Loan Fund II Ltd. 2012-2A, due 01/30/242,5,6 Great Lakes CLO 2012-1 Ltd. 2012-1A, due 01/15/232,5,6 ARES XXV CLO Ltd. 2013-3A, due 01/17/242,5,6 ARES XXVI CLO Ltd. 2013-1A, due 04/15/252,5,6 West CLO 2013-1 Ltd. 2013-1A, due 11/07/255,6 Guggenheim Build America Bonds Managed Duration Trust SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2015 Face Amount Value ASSET BACKED SECURITIES†† - 8.0% (continued) Collateralized Loan Obligations -6.0% (continued) BlackRock Senior Income Series Corp. 2004-1A, due 09/15/16†††,2,4,5,6 $ $ – Total Collateralized Loan Obligations Collateralized Debt Obligations -2.0% Putnam Structured Product Funding 2003-1 Ltd. 2008-1A, 0.65% due 10/15/382,3,6 Gramercy Real Estate CDO 2007-1 Ltd. 2007-1A, 0.60% due 08/15/563,6 N-Star REL CDO VIII Ltd. 2006-8A, 0.55% due 02/01/412,3,6 SRERS-2011 Funding Ltd. 2011-RS, 0.44% due 05/09/463,6 ACRE Commercial Mortgage Trust 2014-FL2, 2.68% due 08/15/312,3,6 Highland Park CDO I Ltd. 2006-1A, 0.66% due 11/25/512,3,6 2006-1A, 0.73% due 11/25/513,6 Putnam Structured Product CDO 2002-1 Ltd. 2002-1A, 0.87% due 01/10/382,3,6 Pasadena CDO Ltd. 2002-1A, 1.13% due 06/19/373,6 DIVCORE CLO Ltd. 2013-1A B, 4.09% due 11/15/322 Wrightwood Capital Real Estate CDO 2005-1 Ltd. 2005-1A, 0.76% due 11/21/403,6 Diversified Asset Securitization Holdings II, LP 2000-1X, 0.78% due 09/15/353 Total Collateralized Debt Obligations Transportation -0.0%** Raspro Trust 2005-1A, 0.68% due 03/23/242,3,6 Face Amount Value ASSET BACKED SECURITIES†† - 8.0% (continued) Transportation -0.0%** (continued) Bush Truck Leasing LLC 2011-AA, 5.00% due 09/25/182,6 $ $ Total Transportation Credit Cards -0.0%** Credit Card Pass-Through Trust 2012-BIZ, 0.00% due 12/15/491,2,6 Total Credit Cards Insurance -0.0%** Insurance Note Capital VII 2005-1R1A, 0.48% due 06/09/332,3,6 Total Asset Backed Securities (Cost $30,845,370) SENIOR FLOATING RATE INTERESTS††,3 - 4.3% Industrial -1.0% NVA Holdings, Inc. 4.75% due 08/14/21 NaNa Development Corp. 8.00% due 03/15/18 Transdigm, Inc. 3.75% due 06/04/21 Multiplan, Inc. 3.75% due 03/31/21 Hunter Defense Technologies 6.50% due 08/05/19†††,4 Sabre, Inc. 4.00% due 02/19/19 Data Device Corp. 7.00% due 07/15/20 Goodpack Ltd. 4.75% due 09/09/21 Element Materials Technology 5.00% due 08/06/21 Amber Bidco Foster + Partners 4.28% due 06/30/21†††,4 SIRVA Worldwide, Inc. 7.50% due 03/27/19 SI Organization 5.75% due 11/22/19 Hunter Fan Co. 6.50% due 12/20/17 Total Industrial Technology -1.0% TIBCO Software, Inc. 6.50% due 12/04/20 Greenway Medical Technologies 6.00% due 11/04/20 Aspect Software, Inc. 7.25% due 05/09/16 Advanced Computer Software 6.50% due 03/18/22 EIG Investors Corp. 5.00% due 11/08/19 First Data Corp. 3.70% due 03/23/18 Guggenheim Build America Bonds Managed Duration Trust SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2015 Face Amount Value SENIOR FLOATING RATE INTERESTS††,3 - 4.3% (continued) Technology -1.0% (continued) GlobalLogic Holdings, Inc. 6.25% due 05/31/19 $ $ Quorum Business Solutions 5.75% due 08/06/21 Wall Street Systems 4.50% due 04/30/21 Total Technology Consumer, Non-cyclical -0.7% Albertson's (Safeway) Holdings LLC 5.50% due 08/25/21 American Seafoods Group LLC / American Seafoods Finance, Inc. 6.00% due 08/19/21 Taxware Holdings 7.50% due 04/01/22†††,4 Post Holdings 3.75% due 06/02/21 American Tire Distributors, Inc. 5.25% due 09/24/21 Targus Group International, Inc. 14.75% due 05/24/16 ABG Intermediate Holdings 2 LLC 5.50% due 05/27/21 Total Consumer, Non-cyclical Communications -0.6% Cengage Learning Acquisitions, Inc. 7.00% due 03/31/20 Avaya, Inc. 6.50% due 03/30/18 6.25% due 05/29/20 Zayo Group LLC 3.75% due 05/06/21 Univision Communications, Inc. 4.00% due 03/01/20 Total Communications Consumer, Cyclical -0.5% Ceridian Corp. 4.50% due 09/15/20 Fitness International LLC 5.50% due 07/01/20 Neiman Marcus Group, Inc. 4.25% due 10/25/20 BJ's Wholesale Club, Inc. 4.50% due 09/26/19 Minimax Viking 4.00% due 08/14/20 Container Store, Inc. 4.25% due 04/06/19 J. Crew Group, Inc. 4.00% due 03/05/21 Face Amount Value SENIOR FLOATING RATE INTERESTS††,3 - 4.3% (continued) Consumer, Cyclical -0.5% (continued) CKX Entertainment, Inc. 11.00% due 06/21/17††† $ $ Total Consumer, Cyclical Financial -0.5% Magic Newco, LLC 5.00% due 12/12/18 12.00% due 06/12/19 Safe-Guard 6.25% due 08/19/21 Cunningham Lindsey U.S., Inc. 9.25% due 06/10/20 Expert Global Solutions 8.50% due 04/03/18 Total Financial Energy -0.0%** PSS Companies 5.50% due 01/28/20 Total Senior Floating Rate Interests (Cost $17,494,710) CORPORATE BONDS†† - 2.6% Basic Materials -0.6% Yamana Gold, Inc. 4.95% due 07/15/24 TPC Group, Inc. 8.75% due 12/15/206 Mirabela Nickel Ltd. 9.50% due 06/24/19†††,4 1.00% due 09/10/44†††,4 – Total Basic Materials Consumer, Non-cyclical -0.6% Tufts Medical Center, Inc. 7.00% due 01/01/38 ADT Corp. 6.25% due 10/15/212 KeHE Distributors LLC / KeHE Finance Corp. 7.63% due 08/15/216 Bumble Bee Holdings, Inc. 9.00% due 12/15/176 American Seafoods Group LLC / American Seafoods Finance, Inc. 10.75% due 05/15/168 Total Consumer, Non-cyclical Financial -0.5% SunTrust Banks, Inc. 5.63% due 12/31/491,3 Columbia Property Trust Operating Partnership LP 5.88% due 04/01/18 Guggenheim Build America Bonds Managed Duration Trust SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2015 Face Amount Value CORPORATE BONDS†† - 2.6% (continued) Financial -0.5% (continued) Jefferies Finance LLC / JFIN Company-Issuer Corp. 7.38% due 04/01/206 $ $ Total Financial Energy -0.3% Antero Resources Corp. 5.63% due 06/01/236 5.38% due 11/01/21 Schahin II Finance Company SPV Ltd. 5.88% due 09/25/226 Summit Midstream Holdings LLC / Summit Midstream Finance Corp. 7.50% due 07/01/21 FTS International, Inc. 7.78% due 06/15/203,6 Total Energy Industrial -0.3% Dynagas LNG Partners Limited Partnership / Dynagas Finance, Inc. 6.25% due 10/30/19 Tempel Steel Co. 12.00% due 08/15/166 CEVA Group plc 7.00% due 03/19/216 Total Industrial Communications -0.2% SITEL LLC / Sitel Finance Corp. 11.00% due 08/01/172,6 Avaya, Inc. 7.00% due 04/01/196 Total Communications Consumer, Cyclical -0.1% Checkers Drive-In Restaurants, Inc. 11.00% due 12/01/176 Face Amount Value CORPORATE BONDS†† - 2.6% (continued) Consumer, Cyclical -0.1% (continued) PF Chang's China Bistro, Inc. 10.25% due 06/30/202,6 $ $ Atlas Air 1999-1 Class A-1 Pass Through Trust 7.20% due 01/02/192 Total Consumer, Cyclical Technology -0.0%** Aspect Software, Inc. 10.63% due 05/15/172 Total Corporate Bonds (Cost $11,075,800) COLLATERALIZED MORTGAGE OBLIGATIONS†† - 0.4% Residential Mortgage Backed Securities -0.4% LSTAR Securities Investment Trust 2014-1, 3.28% due 09/01/213,6 Nomura Resecuritization Trust 2012-1R, 0.77% due 08/27/472,3,6 Structured Asset Mortgage Investments II Trust 2006-AR1 2006-AR1, 0.43% due 02/25/363 Total Residential Mortgage Backed Securities Total Collateralized Mortgage Obligation (Cost $1,396,272) Total Investments - 127.8% (Cost $446,205,010) $ Other Assets & Liabilities, net - (27.8)% Total Net Assets - 100.0% $ * Non-income producing security. ** Less than 0.1% † Value determined based on Level 1 inputs, unless otherwise noted —See Note 2. †† Value determined based on Level 2 inputs, unless otherwise noted —See Note 2. ††† Value determined based on Level 3 inputs —See Note 2. 1 Perpetual maturity. 2 All or a portion of these securities have been physically segregated or earmarked in connection with borrowings, reverse repurchase agreements and unfunded loan commitments.As of August 31, 2015, the total market value of the segregated or earmarked securities was $221,075,602. 3 Variable rate security. Rate indicated is rate effective at August 31, 2015. 4 Security was fair valued by the Valuation Committeeat August 31, 2015. The total market value of fair valued securities amounts to $1,182,248, (cost $1,523,221) or0.3% of total net assets. 5 Security has no stated coupon. However, it is expected to receive residual cashflow payments on deal defined payment dates. 6 Security is a 144A or Section 4(a)(2) security. The total market value of 144A or Section 4(a)(2) securities is $35,424,024 (cost $35,561,795), or 8.9% of total net assets. These securities have been determined to be liquid under guildelines established by the Board of Trustees. 7 Taxable municipal bond issued as part of the Build America Bond program. 8 Security is a 144A or Section 4(a)(2) security. These securities are considered illiquid and restricted under guidelines established by the Board of Trustees.The total market value of 144A or Section 4(a)(2) securities is $100,000 (cost $100,011), or less than 0.1% of total net assets-see Note 6. plc Public Limited Company NOTES TO SCHEDULE OF INVESTMENTS (Unaudited) For information on the Guggenheim Build America Bonds Managed Duration Trust’s (the “Trust”) policy regarding valuation of investments and other significant accounting policies, please refer to the Trust’s most recent semiannual or annual shareholder report. 1. Significant Accounting Policies The following significant accounting policies are in conformity with U.S. generally accepted accounting principles ("U.S. GAAP")and are consistently followed by the Trust. This requires management to make estimates and assumptions that affect the reported amount of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. All time references are based on Eastern Time. The Board of Trustees of the Trust (the “Board”) has adopted policies and procedures for the valuation of the Trust’s investments (the “Valuation Procedures”). Pursuant to the Valuation Procedures, the Board has delegated to a valuation committee, consisting of representatives from Guggenheim’s investment management, fund administration, legal and compliance departments (the “Valuation Committee”), the day-to-day responsibility for implementing the Valuation Procedures, including, under most circumstances, the responsibility for determining the fair value of the Trust’s securities or other assets. Valuations of the Trust’s securities are supplied primarily by pricing services appointed pursuant to the processes set forth in the Valuation Procedures. The Valuation Committee convenes monthly, or more frequently as needed and will review the valuation of all assets which have been fair valued for reasonableness. The Trust’s officers, through the Valuation Committee and consistent with the monitoring and review responsibilities set forth in the Valuation Procedures, regularly review procedures used by, and valuations provided by, the pricing services. If the pricing service cannot or does not provide a valuation for a particular loan or such valuation is deemed unreliable, such loan is fair valued by the Valuation Committee. Equity securities listed on an exchange (New York Stock Exchange (“NYSE”) or American Stock Exchange) are valued at the last quoted sales price as of the close of business on the NYSE, usually 4:00 p.m. on the valuation date. Equity securities listed on the NASDAQ market system are valued at the NASDAQ Official Closing Price on the valuation date, which may not necessarily represent the last sale price. If there has been no sale on such exchange or NASDAQ on such day, the security is valued at the mean of the most recent bid and ask prices on such day. Open-end investment companies (“Mutual Funds”) are valued at their NAV as of the close of business on the valuation date. Exchange Traded Funds (“ETFs”) and closed-end investment companies are valued at the last quoted sales price. Debt securities with a maturity of greater than 60 days at acquisition are valued at prices that reflect broker/dealer supplied valuations or are obtained from independent pricing services, which may consider the trade activity, treasury spreads, yields or price of bonds of comparable quality, coupon, maturity, and type, as well as prices quoted by dealers who make markets in such securities. Short-term debt securities with a maturity of 60 days or less at acquisition and repurchase agreements are valued at amortized cost, which approximates market value. Typically loans are valued using information provided by an independent third party pricing service which uses broker quotes in a non-active market. The value of interest rate swap agreements are accounted for using the unrealized gain or loss on the agreements that is determined using the spread priced off the CME price. Generally, trading in foreign securities markets is substantially completed each day at various times prior to the close of the NYSE. The values of foreign securities are determined as of the close of such foreign markets or the close of the NYSE, if earlier. All investments quoted in foreign currency are valued in U.S. dollars on the basis of the foreign currency exchange rates prevailing at the close of U.S. business at 4:00 p.m. Investments in foreign securities may involve risks not present in domestic investments. The Valuation Committee will determine the current value of such foreign securities by taking into consideration certain factors which may include those discussed above, as well as the following factors, among others: the value of the securities traded on other foreign markets, ADR trading, closed-end fund trading, foreign currency exchange activity, and the trading prices of financial products that are tied to foreign securities such as World Equity Benchmark Securities. In addition, under the Valuation Procedures, the Valuation Committee and the Guggenheim Funds Investment Advisors, LLC (“GFIA or the “Adviser”) are authorized to use prices and other information supplied by a third party pricing vendor in valuing foreign securities. Investments for which market quotations are not readily available (including restricted securities) are fair valued as determined in good faith by the Adviser, subject to review by the Valuation Committee, pursuant to methods established or ratified by the Board. Valuations in accordance with these methods are intended to reflect each security’s (or asset’s) “fair value.” Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). 2. Fair Value Measurement In accordance with GAAP, fair value is defined as the price that the Trust would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. GAAP establishes a three-tier fair value hierarchy based on the types of inputs used to value assets and liabilities and requires corresponding disclosure. The hierarchy and the corresponding inputs are summarized below: Level 1 — quoted prices in active markets for identical assets or liabilities. Level 2 — significant other observable inputs (for example quoted prices for securities that are similar based on characteristics such as interest rates, prepayment speeds, credit risk, etc.). Level 3 — significant unobservable inputs based on the best information available under the circumstances, to the extent observable inputs are not available, which may include assumptions. The types of inputs available depend on a variety of factors, such as the type of security and the characteristics of the markets in which it trades, if any. Fair valuation determinations that rely on fewer or no observable inputs require greater judgment. Accordingly, fair value determinations for Level 3 securities require the greatest amount of judgment. The following tables summarize the inputs used to value the Trust’s investments at August 31, 2015: Level 1 Level 2 Level 3 Investments Investments Investments In Securities In Securities In Securities Total Assets Municipal Bonds $
